Citation Nr: 9926139	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-28 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis and 
rhinitis, claimed as allergies.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a thyroid disorder, 
diagnosed as Grave's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970 and in the Southwest Asia Theater of operations during 
the Persian Gulf War from December 1990 to April 1991.  
Service personnel records reflect the veteran received 
numerous citations and awards including the Vietnam Service 
Medal, the Southwest Asia service medal with two Bronze 
Service Stars and the Kuwait Liberation Medal.  His military 
occupational specialty was that of a psychological operations 
specialist.

The Board notes that at the time of the January 1998 hearing, 
the issues were characterized as entitlement to service 
connection for allergies, arthritis, and a thyroid condition.  
In a July 6, 1999 rating decision, additional issues were 
adjudicated by the RO.  A supplemental statement of the case, 
which included the issues of entitlement to service 
connection for allergies, arthritis, and a thyroid condition 
as well as entitlement to service connection for left 
shoulder pain and right shoulder bursitis, was issued in July 
1999.  VA Form 8 reflects the issues of entitlement to 
service connection for allergies, arthritis, a thyroid 
condition, left shoulder pain, and right shoulder bursitis 
were certified for appeal.  A review of the record reflects 
that the issues of entitlement to service connection for left 
shoulder pain and right shoulder bursitis are not in 
appellate status as the veteran has not filed a notice of 
disagreement as to the July 1999 rating decision which denied 
entitlement to service connection for both shoulders.  The 
Board further notes that even if the VA Form 646 was 
construed as a notice of disagreement as to those issues, a 
substantive appeal has not been filed.  Thus, the issues of 
entitlement to service connection for left shoulder pain and 
right shoulder bursitis are not properly before the Board for 
consideration.


FINDINGS OF FACT

1. Sinusitis may not be disassociated from exposure to 
external environmental hazards incurred during service.

2.  Competent evidence of a nexus between a current arthritis 
condition and an incident of service has not been presented.

3.  A thyroid condition, diagnosed as Grave's disease, was 
manifested to a compensable degree within one year of the 
veteran's release from active duty.



CONCLUSIONS OF LAW

1.  Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(b)

2.  The claim of entitlement to service connection for 
arthritis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  A thyroid disorder, diagnosed as Grave's disease, was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon enlistment 
examination dated in February 1967, the veteran's systems 
were clinically evaluated as normal.  Upon separation 
examination dated in October 1969, the veteran's systems were 
again clinically evaluated as normal.  A reserve enlistment 
examination dated in January 1981 reflects the veteran's 
systems were clinically evaluated as normal.  In his report 
of medical history, the veteran reported that he was in good 
health, had no allergies, and used no medications.  Upon 
physical examination dated in September 1985, the veteran's 
systems were again clinically evaluated as normal, with the 
exception of defective visual acuity.  Upon periodic physical 
examination dated in July 1988, the veteran's systems were 
clinically evaluated as normal with the exception of a scar 
and defective visual acuity.  Upon Desert Storm 
demobilization examination dated in April 1991, the veteran 
reported bilateral deltoid muscle movement discomfort.  
Physical examination was noted as within normal limits.  In 
his report of medical history, arthritis as a result of the 
weather and pain in both shoulders as a result of active duty 
were noted.  An "Out Processing Check List" dated in April 
1991 reflects the veteran reported experiencing leg cramps 
and bilateral shoulder pain.  Service medical records also 
reflect a copy of a work/school certificate from a private 
doctor dated in October 1992.  The certificate reflects the 
veteran was under the physician's care from September 1991 
for a medical condition, Grave's disease, which interfered 
with his training.

Private medical records dated from November 1983 to November 
1994 reflect an August 1990 notation that the veteran 
reported occasional aches and pains in the joints.  Clinical 
records prior to August 1991 are silent for complaints or 
treatment relative to the sinuses.  Clinical records dated 
from August 1991 reflect complaints of nasal congestion and 
sinus problems.  An impression of bilateral maxillary 
sinusitis was noted.  A January 1992 clinical record reflects 
the veteran underwent endoscopic sinus surgery, bilateral 
ethmoidectomy, bilateral nasal antrostomies, bilateral 
sphenoidotomy, rhinoplasty with major septal repair, and left 
turbinoplasty.  Clinical records dated in April 1992 reflect 
the veteran underwent revision left ethmoidectomy, left nasal 
antrostomy, and left "caldwell-luc."  September 1992 
clinical records reflect the veteran complained of general 
weakness and tremulousness as well as loss of weight for 
several months' duration.  The examiner noted physical 
examination showed more prominent eyes with some mild 
exophthalmos bilaterally.  The neck was supple with no 
appreciable thyromegaly or nodules or adenopathy.  An 
impression of hyperthyroidism, i.e. Grave's disease, was 
noted.  A December 1992 clinical record reflects a notation 
that the veteran complained of right shoulder discomfort 
dating back to the time of Desert Storm.  The examiner noted 
full range of motion with the exception of internal rotation, 
which was slightly limited.  The examiner noted no gross 
effusion or tenderness.  The examiner opined the veteran 
probably had some degenerative disease in that joint.  A May 
1994 clinical record reflects an impression of recurrent 
sinusitis.  Clinical records dated in July and August 1994 
reflect complaints of pain in the left shoulder and neck 
area.  The records reflect continued treatment for sinus 
related complaints and for Grave's disease.  

Relevant private medical records dated from January 1985 to 
October 1997 are silent for complaints and treatment 
specifically related to the sinuses prior to June 1991.  A 
January 1987 clinical record reflects an impression of an 
upper respiratory infection and left ear otitis.  In June 
1991 the veteran complained of sinus drainage and an 
assessment of allergic rhinitis and an upper respiratory 
infection were noted.  A December 1991 computed tomography of 
the paranasal sinuses reflects an impression of advanced 
opacification and extensive sinusitis in the smaller right 
sphenoid sinus, the ethmoid sinuses bilaterally, the left 
maxillary sinus, and the right frontal sinus.  Both 
ostiomeatal complexes were opacified with inflammation or 
granulation tissue.  An accessory ostium high in the medial 
wall of the right maxillary sinus posteriorly with good 
aeration of the right maxillary sinus was noted.  Less 
extensive inflammatory changes in the left sphenoid and the 
left frontal sinus were noted.  Slight deviation of the nasal 
septum to the right anteriorly and superiorly was also noted.  
A January 1992 clinical record reflects a notation of 
recurrent sinusitis and the physician expressed agreement 
with the recommendation of sinus surgery.  A clinical record 
dated in January 1995 reflects an assessment of bronchitis 
and allergic rhinitis.  Clinical records dated in February, 
July, and September 1997 reflect prescriptions for Seldane 
were written for the veteran.

Upon VA Persian Gulf War examination dated in March 1995, the 
veteran complained of allergies for the past 4-5 years with 
allergy shots once a week, thyroid problems/Grave's disease, 
and arthritis in the shoulder and knee joints.  The examiner 
noted an assessment of a history of Grave's disease, 
allergies, and arthralgia.  The veteran's systems were 
evaluated as normal.  The examiner noted the veteran took 
Seldane, allergy shots, and thyroid medication.  

Upon VA general examination dated in January 1998, the 
examiner noted the thyroid was not palpable, and the nasal 
turbinates were slightly swollen with clear mucoid discharge.  
Range of motion in the right shoulder was noted as 180 
degrees abduction and 180 degrees elevation.  Range of motion 
in the knees was noted as 130 degrees flexion and zero 
degrees extension.  X-ray examination of the knees revealed 
bilateral osteoarthritis.  X-ray examination of the right 
shoulder revealed calcified bursitis, and x-ray examination 
of the perisinuses showed mild frontal sinusitis.  Relevant 
diagnoses of bilateral knee osteoarthritis, frontal 
sinusitis, calcified bursitis in the right shoulder, status 
post thyroid ablation secondary to Grave's disease, and tinea 
versicolor were noted.  The examiner opined that it was as 
likely as not that the veteran's sinus and thyroid problems 
were due to environmental exposure while in Desert Storm.  

Upon VA psychiatric evaluation dated in January 1998, the 
veteran reported that in 1991 he was found to have Grave's 
disease and at that time he began to feel extremely tired and 
fatigued and experienced loss of weight over a period of five 
months.  He also stated his sleeping pattern became 
irregular.  The veteran began taking Synthroid and his 
symptomatology reversed.  He has continued taking Synthroid.  
The veteran reported that he was given shots in order to get 
ready for his deployment to South Arabia and arrived there 
some time in the middle of January 1991.  The veteran stated 
he was a member of the psychological unit in charge of 
propaganda and his unit continued to move in a northern 
direction to reach the border of Kuwait.  After the war 
started sometime in February he was sent to southern Iraq 
where he participated in the capture of enemy soldiers.  At 
some point the veteran observed a huge dark cloud in the 
distance, about a mile from his location, which lasted for 
one day.  He stated he had heard an explosion at one time.  
He reported that he thought it was the destruction of an 
ammunition depot.  After completing his operation in southern 
Iraq, the veteran reported that he went to South Arabia and 
traveled through solid black clouds which were caused by oil 
wells set on fire.  The veteran reported that the smoke was 
so dense, he inhaled the smoke since no one had masks for 
protection.  The veteran also indicated that he experienced 
dust storms so thick he could not see his neighbor.  The 
examiner noted the veteran had no problems with memory 
recall, and concentration and attention span were noted as 
normal.  Mood was described as euthymic and thought processes 
were logical and well organized.  Judgment and insight were 
noted as good.  Higher intellectual functioning and 
psychomotor activity were noted as within normal limits.  An 
impression of an unremarkable mental status examination with 
no evidence of mental illness was noted.

At his January 1998 hearing before a traveling member of the 
Board, the veteran testified that his allergies began six 
months after returning from Desert Storm.  (Transcript, page 
3).  The veteran testified that the dust and sand storms 
experienced during Desert Storm as well as smoke from the 
burning wells caused his allergies.  (Transcript, page 7).  
The veteran also testified that he began to experience pain 
in his shoulders during Desert Storm.  (Transcript, page 8).  
In regard to his thyroid condition, the veteran testified 
that he began to experience symptoms in 1992.  The veteran 
testified he never had a thyroid condition prior to his 
deployment to Desert Storm.  (Transcript, page 11).  The 
veteran also testified that he began to experienced the 
symptoms of fatigue, tiredness, and loss of weight three to 
four months before he went to a doctor and was diagnosed with 
Grave's disease.  (Transcript, page 15).  

Upon VA general examination dated in June 1999, the examiner 
noted tenderness over the frontal and maxillary sinus area.  
The examiner noted a slightly deviated nasal septum and a 
small polyp on the left side as well as enlarged inferior 
turbinates.  On the right side, the examiner noted no polyp.  
The examiner also noted there was no frank sinusitis.  The 
examiner noted no limitation of motion in the neck, 
lumbosacral spine, hips, knees, ankle and small joints, 
elbows, or wrists.  Range of motion in both shoulders was 
noted as 90 degrees flexion from the normal position.  The 
examiner noted the veteran had pain but could move up to 
normal limits.  Extension was noted as normal.  The examiner 
noted that in the abduction about 90 degrees from the normal 
midline, the veteran had pain on both sides although he could 
move up to the normal limits.  Adduction as well as internal 
and external rotation was normal.  Relevant impressions of 
chronic sinusitis; hypothyroidism needing Levothyroxine 
apparently from treatment for hyperthyroidism, in remission 
with medication; and arthritis of the rotator cuff, muscle 
injury to both shoulders, were noted.  The examiner noted the 
veteran apparently had a nasal allergy and nasal polyp 
leading to the chronic sinusitis problem.  The examiner also 
noted he could not give an exact opinion whether the chronic 
sinusitis was from Desert Storm or not and that he did not 
know the exact etiology of the arthritis.

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Where a veteran served continuously for 90 days or more and 
arthritis or endocrinopathies become manifest to a degree of 
ten percent within one year of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); See also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). 

For servicemembers who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (1998).

VA regulations also provide that for a showing of a chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.  38 
C.F.R. § 3.303(b). Then, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The Court 
has held that lay observations of symptomatology are 
pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  In that regard, 
the Board further notes that the Court has recently held that 
a claim based on chronicity may be well-grounded if 1) the 
chronic condition is observed during service, 2) continuity 
of symptomatology is demonstrated thereafter and 3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  Although a layperson is competent to testify as to 
observable symptoms, a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  See also Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

I.  Entitlement to Service Connection for Rhinitis and 
Sinusitis, Claimed as Allergies.

The Board notes that 38 C.F.R. § 3.317 is not applicable in 
this instance as the veteran does not suffer from an 
undiagnosed illness.

Following a review of the record, the Board concludes that 
direct service connection is warranted for the veteran's 
sinusitis.  The record clearly establishes that the veteran 
currently suffers from and sinusitis although there is no 
record of in-service sinus problems.  However, the record 
clearly reflects the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
veteran has testified to exposure to dust, sand storms, and 
smoke.  Although 38 C.F.R. § 3.317 (1998), the VA regulation 
regarding Persian Gulf War veterans, is not applicable here 
because the veteran does not suffer from an "undiagnosed 
illness," the legislative history is pertinent.  The 
enabling legislation for this regulation is 38 U.S.C.A. 
§ 1117 (West 1994).  The legislative history of this 
provision notes that in addition to exposure to external 
environmental hazards such as fumes and smoke from military 
operations, oil well fires, and the possible exposure to 
agents of chemical and biological warfare, members of the 
Armed Forces were exposed to investigational drugs and 
vaccines, and were also given multiple immunizations.  It is 
clear that the aforesaid drugs, vaccines, and immunizations 
were viewed as part of the "complex environment" of the 
Southwest Asia Theater. 

The Board is cognizant of the fact that the evidence in 
regard to a nexus between the veteran's current allergy 
condition and his active service is less than overwhelming.  
The Board finds the evidence to be in a state of equipoise.  
The record reflects a VA opinion that it was as likely as not 
that the veteran's sinus problems were due to environmental 
exposure during Desert Storm.  The record also reflects a 
June 1999 VA examination in which the examiner stated he 
could not give an exact opinion as to whether the veteran's 
chronic sinusitis was a result of Desert Storm.  The Board 
notes that the medical evidence of record reflects little or 
no treatment or complaints relevant to sinus problems prior 
to 1991; however, upon return from Desert Storm, the veteran 
was treated for sinus problems as early as June of 1991 and 
continues to receive treatment for his sinus condition.  
Additionally, the veteran testified that while participating 
in Desert Storm, he was exposed to dust and sandstorms as 
well as smoke from burning wells.  The Board also notes that 
there is no medical evidence of record which rebuts the 
January 1998 VA opinion.

In light of the medical evidence of record which is silent 
for complaints or treatment related to sinus problems prior 
to the veteran's service in Desert Storm as well as the 
January 1998 VA etiology opinion, the Board concludes that 
the preponderance of the evidence supports the veteran's 
claim.  Thus, with all reasonable doubt resolved in favor of 
the veteran, service connection is warranted.  The record, 
however, contains no competent medical evidence linking 
rhinitis to military service.

II.  Service Connection for Arthritis

Application of 38 C.F.R. § 3.317 is not warranted in this 
instance as the veteran does not suffer from an undiagnosed 
illness.

As previously noted, the record reflects that the veteran 
complained of bilateral deltoid muscle movement discomfort 
upon Desert Storm demobilization examination dated in April 
1991.  Following his release from active duty, the medical 
records are silent for complaints or treatment relative to 
shoulder pain until December 1992.  Additionally, there are 
no complaints of pain in the knee joints until the March 1995 
VA Persian Gulf War examination.  

Arthritis of the knee is manifested to a compensable degree 
with flexion limited to 45 degrees or extension limited to 10 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(1998).  Arthritis of the shoulder is manifested to a 
compensable degree with limitation of motion of the arm at 
shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5207 
(1998).  Arthritis may also be manifested to a compensable 
degree with x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  The record is silent for 
evidence of manifestations of arthritis to a compensable 
degree within one year of the veteran's April 18, 1991 
discharge from active duty.  Thus, presumptive service 
connection has not been established.

The Board further concludes the veteran has not established a 
well-grounded claim based upon chronicity.  Although the 
competent medical evidence of record does reflect continued 
symptomatology related to pain in the shoulders and the 
knees, the veteran has not presented competent medical 
evidence of nexus between his current arthritis symptoms and 
the symptomatology experienced during and immediately after 
his active service.  The January 1998 VA examiner gave no 
opinion as to the etiology of the veteran's arthritis and the 
June 1999 VA examiner stated he did not know the exact 
etiology of the arthritis.  Unfortunately, the veteran's 
claim is supported by his own contentions and testimony.  
Although the veteran can attest to his own symptomatology, as 
a lay person he is not competent to offer medical opinions 
regarding its etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  His recollections are relevant with regard to 
continuity of symptomatology, but are outweighed by the lack 
of medical evidence of a nexus between his current arthritis 
condition and his active service.  38 C.F.R. § 3.303(b). 

In the absence of competent medical evidence of a nexus 
between the veteran's current arthritis condition and his 
active service, the claim is not well grounded and must be 
denied.

III.  Entitlement to Service Connection for a Thyroid 
Condition, Diagnosed as Grave's disease

The Board notes that 38 C.F.R. § 3.317 is not applicable in 
this instance as the veteran does not suffer from an 
undiagnosed illness.  

The medical evidence of record reflects the veteran was first 
diagnosed with Grave's disease in September 1992, more than 
one year following his discharge from active service.  
However, the record also reflects the veteran reported the 
onset of weakness and tremulousness as well as weight loss 
began over the previous few months.  At his hearing before a 
member of the Board, the veteran testified that his symptoms 
began three to four months before he went to a doctor.  
Additionally, the veteran's service medical records reflect a 
work/school certificate from the veteran's physician which 
reflects that he had been under the physician's care since 
September 1991 and developed a medical condition (Grave's 
disease) which interfered with his training.  Finally, upon 
VA examination dated in January 1998, the examiner opined 
that it was as likely as not that the veteran's thyroid 
problems were due to environmental exposure while in Desert 
Storm.  

Hyperthyroidism is manifested to a compensable degree upon 
tachycardia, which may be intermittent, and tremor, or; 
continuous medication required for control; tachycardia, 
tremor, and increased pulse pressure or blood pressure; 
emotional instability, tachycardia, fatigability, and 
increased pulse pressure or blood pressure; or thyroid 
enlargement, tachycardia, eye involvement, muscular weakness, 
loss of weight, and sympathetic nervous system, 
cardiovascular or gastrointestinal symptoms.  See 38 C.F.R. § 
4.119, Diagnostic Code 7900 (1998).  

Based upon the evidence of record, the Board concludes that 
the preponderance of the evidence reflects the veteran's 
thyroid condition, diagnosed as Grave's disease, was 
manifested to a degree of ten percent or more within one year 
of the termination of his active service.  Thus, it shall be 
presumed to have been incurred in service, even though there 
is no evidence of a thyroid condition during service.  See 
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).


ORDER

Service connection for sinusitis is granted.

Service connection for arthritis is denied.

Service connection for a thyroid disorder, diagnosed as 
Grave's disease, is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

